Citation Nr: 1426802	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  When this case was before the Board in April 2012 and again in December 2013, it was remanded to ensure due process and/or for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that the mandates of the Board's December 2013 remand were not complied with, and that therefore another remand to ensure compliance is necessary.  

Briefly, pertinent factual data reflect that although the Veteran reported a history of nervous trouble on service enlistment examination, psychiatric clinical evaluation at the time was normal.  Therefore, he is presumed sound as to psychiatric disability on entry in service.   He was seen for psychiatric problems during service, and it was noted that he requested (and was provided) medication to assist sleep.  Postservice, he was seen for psychiatric complaints by private providers who prescribed medication.  

The Board's remand in part requested development for the private treatment records and thereafter an examination to secure a nexus opinion.  The Veteran was asked to provide identifying information and releases for the private treatment records; he did not respond.  He was then scheduled for a VA examination.  The Board observes that the Veteran was not afforded the year afforded (under 38 C.F.R. § 3.158(a)) for submission of evidence requested.  Notably, the opinion provided on VA examination was based on a less than complete factual record and is accompanied by rationale that is only drawn from references to factual data and interview responses (and does not appear to acknowledge the presumption of soundness on service entrance); it is inadequate for rating purpose.  

Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective action is needed.

The case is REMANDED for the following:

1.  Advise the Veteran that records of private postservice psychiatric treatment he received are pertinent evidence (as they are likely to have bearing on the etiology of his psychiatric disability) and that if he fails to respond/comply with the request for identifying information and releases for the records (to specifically include of treatment by Phil Odem, by the provider who treated him in approximately 1993 -as reported to a VA provider in October 2000, and by the physician who first prescribed Paxil for him), his claim will be dismissed as abandoned under 38 C.F.R. § 3.158(a).  Afford him adequate opportunity to respond.  If he does not provide the identifying information and releases dismiss the claim as abandoned. 

2.  If the Veteran provides the identifying information and releases, secure for the record the complete clinical records of the Veteran's private postservice psychiatric treatment (including in approximately 1993, from Phil Oden, and by the physician who initially prescribed Paxil).  If any records are unavailable, the reason must be explained in the record.  

3.  After the development sought above is completed, arrange for the Veteran to be examined by a psychiatrist or psychologist who has not previously examined him to determine the nature and etiology of his psychiatric disability.  The examiner must review the entire record in conjunction with the examination, and based on such review and interview/examination of the Veteran (and acknowledging that he is presumed sound as to psychiatric disability on entrance in service) provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each psychiatric disability entity found.
(b) Please opine regarding the likely etiology of each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is etiologically related to the Veteran's service/complaints noted and treatment provided therein.  

The examiner must explain the rationale for the opinion.  

4.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

